        3:20-cv-01404-JFA       Date Filed 03/11/21    Entry Number 69      Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

Lawrence Terry,                                       C/A No. 3:20-cv-1404-JFA-PJG

                                  Plaintiff,

vs.
                                                                  ORDER
    Richland School District Two,



                                Defendant.


I.       INTRODUCTION

         In this employment discrimination case, pro se Plaintiff Lawrence Terry

(“Plaintiff”) sues his former employer Richland County School District Two

(“Defendant”), asserting claims of retaliation pursuant to Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq.; discrimination pursuant to the Americans

with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq.; and state law claims of

negligence, gross negligence, and fraud. All pretrial proceedings in this case, including the

instant cross-motions for summary judgment (ECF Nos. 42 & 46), were referred to a

Magistrate Judge pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ.

Rule 73.02(B)(2)(g) (D.S.C.).

         After reviewing the motions and all responsive briefs, the Magistrate Judge assigned

to this action 1 prepared a thorough Report and Recommendation (“Report”) and opines


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
      3:20-cv-01404-JFA        Date Filed 03/11/21     Entry Number 69       Page 2 of 7




that this court should deny Plaintiff’s motion for summary judgment and grant Defendant’s

motion as to Plaintiff’s federal claims. (ECF No. 62). Further, the court should decline to

exercise supplemental jurisdiction over Plaintiff’s remaining state law claims. The Report

sets forth, in detail, the relevant facts and standards of law on this matter, and this court

incorporates those facts and standards without a recitation.

       Plaintiff timely filed objections to the Report (ECF No. 66) to which Defendant filed

a response. (ECF No. 67). Thus, this matter is ripe for review.

II.    LEGAL STANDARD

       The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made, and the court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). However, a district

court is only required to conduct a de novo review of the specific portions of the Magistrate

Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Report of the Magistrate Judge, this

court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must only review those portions




  determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
  charged with making a de novo determination of those portions of the Report and
  Recommendation to which specific objection is made, and the Court may accept, reject, or
  modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
  to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
                                               2
       3:20-cv-01404-JFA       Date Filed 03/11/21   Entry Number 69       Page 3 of 7




of the Report to which Petitioner has made a specific written objection. Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate Judge’s Report

thus requires more than a reassertion of arguments from the complaint or a mere citation

to legal authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150,

at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error

in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)). The court reviews portions “not objected to—including those portions to which

only ‘general and conclusory’ objections have been made—for clear error.” Id. (emphasis

added) (citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at

47).

       The legal standard employed in a motion for summary judgment is well-settled and

correctly stated within the Report. Accordingly, that standard is incorporated herein

without a recitation.

                                              3
       3:20-cv-01404-JFA      Date Filed 03/11/21     Entry Number 69       Page 4 of 7




III.   DISCUSSION

       As stated above, the relevant facts and standards of law on this matter are

incorporated from the Report. Plaintiff’s objections contain numerous vague and

conclusory statements that amount to a mere disagreement with the Report and do not

qualify as specific objections. However, the Court is able to discern three specific

objections and will attempt to address them seriatim.

       Initially, Plaintiff avers that the Magistrate Judge erred in concluding that:

       As to his Title VII retaliation claim and fraud claim, Terry also does not
       respond to the School District’s arguments seeking judgment on those claims
       in his response in opposition to the School District’s motion. Consequently,
       the court concludes that Terry has abandoned his Title VII retaliation claim
       and fraud claim.

       (ECF No. 62, p. 9).

       In support of this objection, Plaintiff avers that he did respond to both of these issues

with the following arguments:

          • “Another employee would not be treated like that and those adverse actions
            were taken against me because the Defendant was named in a Civil Rights
            Complaint that I was a part of.”

          • “The Defendant was angry with the filing of the civil rights complaint against
            them and retaliated against me. I believe our previous dealings in court
            played a role in their retaliation efforts too.”

          • “Based on the being named in the civil rights complaint the Defendant
            retaliated against me by mishandling my employee grievance process and
            refusing to respond to my emails sent from my district email.”

          • “To date I have not received any evidence that an employee wearing a district
            issued ID needs to get a visitor’s sticker, that is fraud. That is not true. That
            is false and the Defendant has knowledge of that fact.”



                                               4
      3:20-cv-01404-JFA        Date Filed 03/11/21     Entry Number 69       Page 5 of 7




       Although Plaintiff made the above allegations in response to the motion for

summary judgment, the court agrees with the Defendants in that these general and

conclusory allegations do not constitute specific arguments sufficient to counter

Defendant’s motion. For example, none of the above statements counter the Defendant’s

assertion that Plaintiff failed to properly allege he engaged in protected activity based on

race, color, religion, sex, or national origin. Thus, even if Plaintiff did respond to the motion

for summary judgment and was deemed not to have abandoned his claim for retaliation,

the motion for summary judgment would still have been granted for failure to present a

genuine issue of material fact as to an essential element of his claim. Thus, Plaintiff’s

objection as to the dismissal of his Title VII retaliation claim is overruled.

       This conclusion applies equally to Plaintiff’s fraud claim. Plaintiff’s above

statements fail to provide proper support in opposition to Defendant’s motion for summary

judgment. As stated by Defendants in their response to objections, Plaintiff clearly failed

to establish several of the nine required elements of fraud. For instance, Plaintiff failed to

show reliance on false statements because he always believed the statements regarding the

need for a visitor sticker to be false. Thus, Plaintiff failed to adequately respond to the

motion for summary judgment and therefore his fraud claim is properly dismissed.

       Next, Plaintiff appears to take issue with the Magistrate Judge’s conclusion in

dismissing the ADA claim wherein she held that:

       To the extent Terry argues he was constructively discharged because he was
       embarrassed when he was told to obtain a visitor’s sticker, no reasonable jury
       could find on this record that asking him to wear a visitor’s sticker resulted
       in working conditions that became so intolerable that a reasonable person in
       the employee’s position would have felt compelled to resign.

                                               5
      3:20-cv-01404-JFA       Date Filed 03/11/21    Entry Number 69       Page 6 of 7




(ECF No. 62, p. 11)(internal quotations omitted).

       In support of this objection, Plaintiff avers that in addition to embarrassment

regarding the visitor’s sticker, he was also “approached by the [school resource officers].”

(ECF No. 66, p. 2). The record indicates that although school resource officers were

contacted after Plaintiff refused to obtain a visitor’s sticker, they took no action against

Plaintiff, let alone conduct that became objectively intolerable such that Plaintiff would

have felt compelled to quit. Thus, this objection is also overruled.

       Lastly, Plaintiff states that “I do not agree with the court failing to acknowledge my

slander claim as it was properly listed in the caption of my original complaint.” (ECF No.

66, p. 3). Plaintiff offers no other support for this objection. A review of the Report

indicates that the Magistrate Judge properly informed Plaintiff that his complaint could not

be construed to state a claim for slander and invited him to respond early in this litigation.

Plaintiff failed to respond or otherwise amend his compliant. Thus, Plaintiff fails to point

to any error in the Report which would warrant amendment.

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct

principles of law. (ECF No. 62). Accordingly, the court adopts the Report and

Recommendation. Thus, Plaintiff’s motion for summary judgment (ECF No. 46) is denied

and Defendant’s motion for summary judgment (ECF No. 42) is granted as to all of


                                              6
      3:20-cv-01404-JFA        Date Filed 03/11/21      Entry Number 69        Page 7 of 7




Plaintiff’s federal claims. This court declines to exercise supplemental jurisdiction over

Plaintiff’s remaining state law claims for negligence and gross negligence. Therefore, these

claims are dismissed without prejudice. 2

       IT IS SO ORDERED.



       March 10, 2021                                Joseph F. Anderson, Jr.
       Columbia, South Carolina                      United States District Judge




2
 Because these state law claims are dismissed without prejudice, Plaintiff is free to reassert them
within the state court subject to certain time limitations.
                                                7
